DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 2/18/2022 and is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 1, lines 6-7 recite “a crack detection line disposed adjacent to the non-display area to surround at least a portion of the non-display area”. For clarification purposes, lines 6-7 should recite “a crack detection line disposed adjacent to the non-display area to surround at least a portion of the display area”.
Double Patenting 
3.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

4.       Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent 11250745, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
       Both claim features of the instant application 17/570,610 and prior US. Patent 11250745 can be compared as:
Instant Application 17/570,610
US. Pat. No. 11250745
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 2
Claim 18
Claim 18
Claim 19
Claims 2+3
Claim 20
Claim 19





Prior Art of Record
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Mandlik (U.S Pub. 20180174505) discloses an electronic device may have a flexible display such as an organic light-emitting diode display. A strain sensing resistor may be formed on a bent tail portion of the flexible display to gather strain measurements. Resistance measurement circuitry in a display driver integrated circuit may make resistance measurements on the strain sensing resistor and a temperature compensation resistor to measure strain. A crack detection line may be formed from an elongated pair of traces that are coupled at their ends to form a loop. The crack detection line may run along a peripheral edge of the flexible display. Crack detection circuitry may monitor the resistance of the crack detection line to detect cracks. The crack detection circuitry may include switches that adjust the length of the crack detection line and thereby allow resistances to be measured for different segments of the line (see specification for more details).              Nam (U.S Pub. 20170270842) discloses a display device including: a substrate including a display area and a non-display area; a COF package overlapped with the non-display area of the substrate; a printed circuit board (PCB) overlapped with the COF package; a plurality of pixels disposed on the display area of the substrate; a plurality of data lines connected to the plurality of pixels; a first crack sensing line disposed on the non-display area of the substrate; a second crack sensing line that extends to be parallel to the first crack sensing line on the non-display area of the substrate and is connected to the first data line of the plurality of data lines; a first dummy wire that is disposed on the COF package and is overlapped with the first crack sensing line and the second crack sensing line; a first anisotropic conductive film disposed between the substrate and the COF package; a first test pattern and a second test pattern disposed on the PCB; a third test pattern that is disposed on the COF package and is overlapped with the first test pattern and the second test pattern; and a second anisotropic conductive film disposed between the COF package and the PCB (see specification for more details).
             Kwon  (U.S Pub. 20160140896) discloses a display device including a display area and a non-display area surrounding the display area. The non-display area includes a test data line (TDL) which receives a test data signal from an external source, a plurality of connection line units (CLUs) which connect the data lines and the TDL, and a dummy line unit which is formed in the non-display area. Each of the CLUs includes a test switch having an input terminal connected to the TDL, an output terminal connected to one of a plurality of data lines disposed in the display area, and a control terminal connected to a test switch control line which receives a test switch control signal from an external source. At least one of the CLUs includes a disconnection portion which interrupts the TDL, wherein both ends of the disconnection portion are connected to the dummy line unit by bypass connection lines, respectively. (see specification for more details).

Conclusion
6.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
9/22/2022